t c memo united_states tax_court walter e hess and helen l hess petitioners v commissioner of internal revenue respondent docket no filed date milton j schubin and sydney e unger for petitioners john aletta for respondent memorandum findings_of_fact and opinion laro judge walter e hess and helen l hess petitioned the court to redetermine respondent's determination of the following deficiencies in federal_income_tax and accuracy-related_penalties under sec_6662 year deficiency accuracy-related_penalty sec_6662 dollar_figure dollar_figure big_number big_number following the parties' concessions we must decide whether sec_104 excludes from walter e hess's mr hess gross_income dollar_figure of settlement proceeds he received during that year we hold it does not whether mr hess may deduct for a dollar_figure long-term_capital_loss on his separation from employment with l g balfour co balfour we hold he may not whether mr hess is liable for the accuracy-related_penalty determined by respondent under sec_6662 for we hold he is unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar although helen l hess mrs hess is a copetitioner for simplicity and clarity we refer to mr hess as the sole petitioner findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioner and mrs hess resided in darien connecticut when they petitioned the court they filed and form sec_1040 u s individual income_tax returns using the filing_status of married filing joint_return petitioner graduated from duke university with a bachelor of arts degree in business balfour employed petitioner from date through date as a commercial representative balfour manufactured and sold award items such as jewelry plaques and trophies and petitioner had the exclusive right to sell balfour's products in new york city and certain surrounding areas for each balfour product sold in petitioner's sales territory balfour paid him a commission equal to the difference between the price paid_by the purchaser and the price charged petitioner balfour issued petitioner forms w-2 wage and tax statements listing the total commissions that it paid him during each year balfour let its retiring salesmen sell their sales territories to other balfour salesmen on date louis s myers mr myers a retiring salesman sold petitioner the exclusive right to service balfour's new york city sales territory pursuant to the sale mr myers transferred his sales accounts to petitioner from date through date and petitioner received credits to his commission account for sales on these accounts after their transfer mr myers received payments known as equity payments equal to the sum of the commissions credited to his account for orders entered on the transferred accounts in the year before their transfer to petitioner and the commissions credited to petitioner's sales account during from accounts transferred to him before the equity payments were made in five equal annual installments by way of offsetting debits and credits that balfour posted to the commission accounts that it maintained for petitioner and mr myers balfour did not include the debited commissions in the commissions shown on petitioner's forms w-2 sometime during or petitioner and balfour entered into a dispute over petitioner's commissions the dispute centered mainly on petitioner's accounts with at t prudential and the new york giants and on a dollar_figure commission that balfour had mistakenly paid petitioner during petitioner also was unhappy with the way balfour manufactured and delivered its products to customers in his sales territory during date petitioner talked to robbins inc robbins a competitor of balfour about leaving balfour to work for robbins one month later on date petitioner resigned from balfour and began working for robbins as a sales representative petitioner continued to work for robbins through and beyond and he continued to sell award products to customers which he had previously serviced for balfour also on date petitioner filed suit in federal district_court the district_court against balfour and its parent_corporation town country corp t c petitioner's complaint and amended complaint asserted claims mainly for breach of contract destruction of his equity in his sales territory failure to pay wages under connecticut law unlawful deductions from wages in violation of connecticut law conversion and constructive discharge neither the complaint nor the amended complaint alleged that balfour or t c caused petitioner to suffer a physical or emotional injury and neither pleading prayed for damages from such an injury in their answers balfour and t c denied the material allegations set forth in petitioner's pleadings and they asserted various affirmative defenses and counterclaims against him for breach of contract conversion replevin unjust enrichment breach of duty_of loyalty tortious interference and unfair competition on date petitioner served balfour with interrogatory responses identifying and describing his requested damages to include dollar_figure for breach of contract dollar_figure million for lost equity dollar_figure for failure to pay wages dollar_figure for unlawful deduction from wages dollar_figure for conversion of commissions dollar_figure for equity in sales territory and dollar_figure for constructive discharge petitioner alleged that his damages for constructive discharge were dollar_figure in commissions owed him for prudential at t the new york giants and nba contracts and lost equity payments of dollar_figure from not being allowed to retire under balfour's equity program petitioner did not assert any claim for damages for a physical or emotional injury purportedly caused by balfour balfour and petitioner both moved for summary_judgment on petitioner's claims of lost equity statutory wage violations and conversion and petitioner also moved for summary_judgment on all of balfour's counterclaims on date petitioner through his attorney submitted a document to the district_court explaining his position on his claims this document addressed petitioner's claims for commissions owed on the at t prudential and the new york giants contracts lost commissions on nba accounts removed from his sales territory lost equity in his sales territory violations of connecticut wage statutes conversion wrongful discharge and balfour's counterclaims the document did not address any physical or emotional injury purportedly suffered by petitioner on date balfour offered petitioner dollar_figure to settle the litigation the offer was made to compensate petitioner for his alleged lost commissions and equity petitioner rejected balfour's offer and he made a counteroffer of dollar_figure million based on the following claims at t contract commissions of dollar_figure prudential contract commissions of dollar_figure the new york giants contract commissions of dollar_figure nba accounts of dollar_figure all-star game commissions of dollar_figure pipeline commissions of dollar_figure chargebacks of dollar_figure lost equity of dollar_figure and litigation costs of dollar_figure later on or about date the district_court granted summary_judgment in balfour's favor on petitioner's claims that equity in his sales territory had been destroyed and that balfour violated connecticut's wage laws the wage claims were denied because the court concluded that massachusetts rather than connecticut law applied in denying the equity claim the court held that petitioner had not suffered a loss because he continued to service his former accounts after leaving balfour the district_court also denied petitioner's motion for summary_judgment on his claims of breach of contract conversion and constructive discharge and it denied his motion for summary_judgment on all of balfour's counterclaims except for replevin on date after petitioner had moved the district_court to reconsider and clarify its rulings the court affirmed its rulings stating that petitioner's claims for lost equity whether explicitly or implicitly raised were all dismissed on date after receiving the court's ruling on the summary_judgment motions balfour rejected petitioner's dollar_figure million offer and offered to settle the litigation for dollar_figure this offer included compensation_for lost commissions it did not include any compensation_for a purported constructive discharge or physical or emotional injury petitioner rejected this offer on or about date petitioner served additional interrogatory responses upon balfour's attorney identifying his damages as follows dollar_figure for breach of contract dollar_figure for failure to pay wages dollar_figure for unlawful deduction from wages dollar_figure for conversion of commissions dollar_figure for equity in sales territory and dollar_figure for constructive discharge petitioner alleged that his damages for constructive discharge were dollar_figure for commissions earned before date dollar_figure for commissions earned after date through date under the at t contract dollar_figure for commissions earned from june through date under the prudential contract dollar_figure in earned equity payments dollar_figure in lost future earnings representing the amount petitioner would have earned if he had worked for balfour until age and dollar_figure million in emotional distress shortly after the additional interrogatory responses were served on balfour's attorney but before she had read them balfour and petitioner agreed to settle the litigation by having balfour pay petitioner dollar_figure balfour intended that this payment would compensate petitioner for commissions purportedly owed him primarily on the at t account it was not intended to compensate petitioner for a purported constructive discharge or physical or emotional injury at the time of settlement neither balfour nor its attorney knew that petitioner was claiming damages for an emotional injury and petitioner had never given balfour any reports detailing such an injury beginning in mid-date the attorneys for balfour and petitioner began discussing the language to be used in the settlement agreement and the attorneys exchanged drafts of the agreement petitioner's attorney asked that the agreement allocate dollar_figure of the dollar_figure settlement payment to a claim for constructive discharge and that the remaining dollar_figure be allocated to attorney's_fees petitioner's attorney made this request because petitioner's accountant had advised the attorney that such an allocation would render the settlement proceeds nontaxable to satisfy the concerns of balfour's attorney that such an allocation could expose balfour to liability petitioner's attorney agreed to insert language in the agreement stating that petitioner would indemnify balfour for any federal_income_tax liability asserted against balfour for unpaid federal state or local_taxes owed on the settlement payment to petitioner on date petitioner and balfour signed a settlement agreement paragraph stated that petitioner would receive dollar_figure and that his attorneys would receive dollar_figure the agreement stated that the dollar_figure payment settled claims for compensatory_damages arising out of alleged wrongful discharge and neither this agreement nor any_action on the part of balfour or town country required by the agreement nor the allocation or description of the settlement amount as recited in paragraph hereof constitutes an admission by balfour or town country of any unlawful or tortious action the latter language was placed in the agreement as a caveat to the statement in paragraph that the settlement payment was made to compensate petitioner for his claim of wrongful discharge the agreement also let petitioner represent balfour's competitors and sell non-balfour products or services to balfour's customers in the new york city territory on date balfour issued petitioner a check for dollar_figure and it issued his attorneys a check for dollar_figure balfour later issued petitioner a form 1099-misc miscellaneous income reflecting the settlement payment and it deducted the settlement amount on its federal_income_tax return as a commission expense petitioner's form_1040 claimed a deduction for legal fees of dollar_figure from the balfour litigation his form_1040 did not report any of the settlement payment as income claiming that it was nontaxable the form_1040 claimed a long-term_capital_loss of dollar_figure in connection with petitioner's termination of employment from balfour respondent determined that sec_104 did not apply to exclude the dollar_figure payment from petitioner's gross_income respondent also determined that petitioner could not deduct the claimed loss because he had not established his basis in the underlying asset and he had not established that his right to sell products in new york city became worthless during or taxability of settlement proceeds opinion we must decide whether petitioner received any of the settlement proceeds on account of a personal injury to the extent that he did the funds are excludable from his gross_income sec_104 to the extent that he did not the funds are includable in his gross_income sec_61 because respondent determined that none of the proceeds are excludable from petitioner's gross_income under sec_104 petitioner must prove otherwise rule a 290_us_111 102_tc_116 affd in part revd in part on an issue not relevant herein and remanded 70_f3d_34 5th cir petitioner argues that the settlement proceeds are excludable from his gross_income because the settlement agreement states explicitly that he received the proceeds for a personal injury petitioner alleges that his litigation with balfour was adversarial and that he entered into the allocation set forth in the settlement agreement to maximize his relatively meager recovery petitioner alleges that his cause of action against balfour for constructive discharge was real respondent argues that none of the dollar_figure is excludable from petitioner's gross_income because none of it was paid to him for a personal injury respondent argues that the allocation set forth in the settlement agreement should be disregarded because it was not the product of arm's-length negotiations between balfour and petitioner we agree with respondent that the allocation in the settlement agreement does not control our decision herein and that none of the settlement proceeds are excludable from petitioner's gross_income under sec_104 under sec_104 settlement proceeds are excluded from gross_income to the extent that the cause of action underlying the recovery_of the proceeds is based upon tort or tort type rights and the proceeds are received on account of a personal_injury_or_sickness sec_104 is inapplicable when either of these requirements is not met sec_104 515_us_323 504_us_229 sec_1 c income_tax regs the nature of the claim underlying a damage award rather than the validity of the claim determines whether damages fall within this two-part test united_states v burke supra pincite robinson v commissioner supra pincite ascertaining the nature of the claim is a factual determination that is generally made by reference to the settlement agreement in light of the facts and circumstances surrounding it key to this determination is the intent of the payor in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 58_tc_32 we ask ourselves in lieu of what were the damages awarded robinson v commissioner t c pincite and the cases cited thereat although the payee's belief is relevant to this inquiry the ultimate character of the payment rests on the payor's dominant reason for making the payment see agar v commissioner supra pincite 79_tc_680 affd without published opinion 749_f2d_37 9th cir a payor's intent may sometimes be found in the characterization of the payment in a settlement agreement or other executed document but such a characterization is not always dispositive for example when the record proves the characterization inconsistent with the realities of the settlement 105_tc_396 affd 121_f3d_393 8th cir robinson v commissioner supra 87_tc_1294 affd 848_f2d_81 6th cir see knuckles v commissioner supra pincite 59_tc_634 petitioner argues that the settlement agreement in issue characterizes balfour's reason for making the settlement payment to petitioner as compensation_for a personal injury we read the record however not to support this characterization in contrast with petitioner's argument that balfour paid him the settlement as compensation_for a personal injury we find that balfour's dominant reason for paying the settlement was to compensate petitioner for commissions which balfour could be called upon to pay him in the event he prevailed in the district_court suit petitioner focuses only on the settlement agreement and asks the court to do likewise we decline to do so in robinson v commissioner supra the taxpayers sued a state bank for failing to release a lien on their property after the jury returned a verdict in their favor for approximately dollar_figure million including dollar_figure million for lost profits dollar_figure million for mental anguish and dollar_figure million in punitive_damages the parties to that proceeding settled in the final judgment reflecting the settlement which was drafted by the parties and signed by the trial judge percent of the settlement proceeds was allocated to mental anguish and percent was allocated to lost profits we held that this allocation did not control the taxability of the proceeds to the taxpayers we noted that the allocation was uncontested nonadversarial and entirely tax motivated and that it did not accurately reflect the realities of the parties' settlement id pincite the same is true here while the underlying litigation was certainly adversarial the parties were no longer adversaries after they agreed on a settlement in principle petitioner wanted the settlement payment connected to a tort so that he could maximize his recovery by avoiding taxes on his recovery balfour on the other hand did not care whether the settlement proceeds were allocated to tortlike personal injury damages vis-a-vis other damages balfour's only concerns were that all of petitioner's claims be settled that nothing be done to compromise its right to deduct the settlement and that it be indemnified for any_tax liability resulting from a mischaracterization of the settlement payment balfour in effect gave petitioner the green light to allocate the proceeds unilaterally in the manner that he desired and petitioner did so allocating the payment in a way that would maximize his recovery to the neglect of the fisc petitioner and balfour did not prepare the settlement agreement by realistically evaluating the damages claimed in the lawsuit and allocating petitioner's recovery accordingly nor did the attorneys for the parties there ever discuss the merits of petitioner's constructive discharge claim as a matter of fact neither balfour nor its attorney was even aware that petitioner had just recently made a new claim for dollar_figure million in emotional distress in a setting such as this where the parties to a settlement agreement fail to reflect their agreement accurately in a written document we will not accept the allocation set forth in that document that petitioner may have wanted the payment to be characterized as compensation_for a tortlike personal injury does not govern the taxation of the payment for purposes of sec_104 the taxability of the payment as discussed above turns on the payor's intent because none of the dollar_figure payment compensated petitioner for a tortlike personal injury we hold for respondent on this issue none of the dollar_figure payment is excludable under sec_104 ie the payment is fully taxable under sec_61 as conceded by respondent as a result of this holding petitioner may deduct for dollar_figure of legal expenses connected with the lawsuit deduction of long-term_capital_loss petitioner must disprove respondent's determination that he may not deduct his reported capital_loss of dollar_figure rule a welch v helvering u s pincite deductions are a matter of legislative grace and petitioner must show that his claimed loss falls within the terms of the statute 292_us_435 petitioner argues that he may deduct the loss because he lost the exclusive sales territory that he purchased from mr myers we disagree with petitioner's claim that he may deduct his reported loss of dollar_figure an individual may deduct an uninsured loss sustained during the taxable_year if the loss was incurred in a trade_or_business or a for-profit transaction or on account of a casualty or theft sec_165 c a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year sec_1_165-1 income_tax regs see also sec_1_165-1 income_tax regs the deduction for a loss is limited to the individual's basis in the underlying asset as determined under sec_1011 see sec_165 leighton v commissioner tcmemo_1995_515 affd without published opinion 108_f3d_332 5th cir fisher v commissioner tcmemo_1986_141 sec_1_165-1 income_tax regs and the individual bears the burden of proving his or her basis 46_tc_751 affd 387_f2d_420 8th cir a loss cannot be computed where the individual's basis in the asset is not proven 24_tc_199 affd on other grounds sub nom 247_f2d_237 2d cir 8_tc_841 see also fisher v commissioner supra petitioner has not established that his separation from employment with balfour caused him to incur a loss during on his new york city sales territory in fact a similar claim by petitioner was rejected by the district_court when it ruled that petitioner incurred no loss of equity in his sales territory because he continued to service accounts in that territory after leaving balfour as the court stated hess argues that even though he has taken his accounts to a balfour competitor balfour must compensate him for his equity in reality what hess bought in from mr myers was the right to service accounts in a specific territory to now take those accounts from that territory yet demand payment from balfour for the value of the territory flies in the face of contract law not to mention common sense petitioner also has not proven that he has a basis in the sales territory petitioner paid mr myers for this territory with income that was not previously taxed to petitioner petitioner's payments were made through debits to his sales account and these debits were not included as taxable_income on the forms w-2 that balfour issued to him nor does the record reveal that petitioner otherwise reported these debits as income on his returns because petitioner's payments for his sales territory were not included in his gross_income he lacks a basis therein which in turn precludes him from deducting a loss on its alleged destruction accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty for negligence under sec_6662 for sec_6662 imposes an accuracy-related_penalty equal to percent of any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations see sec_6662 and b the term negligence means any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 this includes any failure to exercise due care or to do what a reasonable and ordinarily prudent person would do under the circumstances see 91_tc_524 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 petitioner must prove respondent's determination of negligence wrong rule a 58_tc_757 petitioner's complete argument against this penalty is as the foregoing discussion and proposed findings demonstrate petitioner had a solid basis for his tax position no grounds exist for imposing penalties under sec_6662 we disagree we are unable to find that petitioner had a solid basis for his positions herein petitioner is a sophisticated and longtime businessman who holds a business degree from duke university yet he deliberately painted his settlement agreement with balfour to appear that he received the settlement payment for a personal injury although he knew that the payment was intended to compensate him for taxable commissions he also claimed a deduction for a dollar_figure loss on his sales territory knowing that he had no basis therein that he still worked in this territory after leaving balfour and that the district_court had rejected his claim to have suffered such a loss we conclude that petitioner is liable for the accuracy- related penalty determined by respondent under sec_6662 for in reaching all our holdings herein we have considered all arguments made by petitioner and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
